DETAILED ACTION
Status of the Application
Claims 1-10 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 07/16/2021, 04/20/2022; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
This action is a Non-Final Action on the merits in response to the application filed on 07/16/2021 .
Claims 1-10 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-10, under Step 2A claims 1-10 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-10, the independent claims (claim 1) are directed to the scheduling for users’ events (e.g. displaying user proposed plan; providing and receiving messages; recognizing predetermine data). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. The managing personal behavior is entered into when the user interaction with messages for scheduling of events. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –mobile device, chat screen, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0165) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as mobile device, chat screen. When considered individually, the mobile device, chat screen claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0043]) “Processor 204 may be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components” [0092] “Processor 1002 may be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components.” [0165] “Such machine-readable media can be any available media that can be accessed by a general purpose... Such machine-readable media can be any available media that can be accessed by a general purpose… Combinations of the above are also included within the scope of machine-readable media. Machine-executable instructions include, for example, instructions and data which cause a general purpose computer” [0158] “. The user may select chat window button 4120. The chat window may display various messages that the user has sent to the group of invitees and the messages that the groups of invitees have sent to the group regarding any one of the plans. In various embodiments, each plan may have its own list of text messages. Check mark 4150 and mark 4160 prompts the user to select whether or not they are planning to attend the event. The user may select the check mark 4150 to attend the event, or the “x,” 4160 to decline. A check mark 4140 placed adjacent to the image or identifier for each invitee identifies which invitees are attending the event and decline indicator 4130 identifies which attendees will not be attending the event. Chat window 4120 takes the user to an alternate screen in which the user can send or receive messages with the other attendees regarding the event”
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3-7, 9, and 10 directed to iteratively determining scheduling for users’ events.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, and 8 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20110184768, Norton, et al. to hereinafter Norton in view of United States Patent Publication US 20070016643, Boss, et al.

Referring to Claim 1, Norton teaches a method for scheduling events, comprising:
displaying, by a mobile device for each event of at least two events that are being planned, at least two proposed plans with each proposed plan of the at least two proposed plans including a corresponding proposed time and a corresponding proposed location (
Norton : Sec. 0151, 0156 describes displaying for proposing two or more events and locations on a mobile device.);
providing a chat screen (See Boss) to allow a user of the mobile device to chat with users of other devices (
Norton: Sec. 0050, 0115-0119, describes a chat capability);

receiving a typed chat message in the chat screen (See Boss) by an application on the mobile device (
Norton: Sec. 0115-0119, describes receiving and sending messages via conversation);

recognizing, by the application on the mobile device, the typed chat message as having one or more key terms (See Boss) that are predetermined for the application to understand the typed chat message as an additional plan for an event of the at least two events (
Norton: Sec. 0115-0119, describes receiving and sending messages via conversation.  Norton: Sec. 0157, describes the adding to plans of events by; “adding a participant, removing a participant, and changing the status of a participant (i.e., from required to optional or vice versa)”.);

placing a tentative calendar event in a corresponding calendar system of each of the users of the other devices based on the received chat message (
Norton: Sec. 0050, 0115-0119, describes a chat capability that will be receiving and sending messages via conversation, wherein combined with 0077-0091 and 0161 describes tentative and modified events being added to the calendar).

Norton does not explicitly teach providing a chat screen; the chat screen, 
However, Boss teaches providing a chat screen; the chat screen (
Boss: Sec. 0056-0063, Fig. 4 describes chat screen for messaging)
one or more key terms (
Boss: Sec. 0056-0058 describes recognizing keywords in IM chats.)

Norton and Boss are both directed to the analysis of scheduling (See Norton at 0011, 0021-0024, 0051; Boss at pg. 4 and 7). Norton discloses that additional steps for creating appointments can be considered (See Norton at 0077-0092). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Norton, which teaches detecting and repairing information dealing with scheduling in view of Boss, to efficiently apply analysis of scheduling to enhancing the capability to schedule appointments by allowing communications. (See Burfeind at 0050, 0119, 0160).


Referring to Claim 2, Norton teaches the method of claim 1, wherein the typed chat message includes the one or more key terms (See Boss), a proposed time for the event, and a proposed location for the event (
Norton: Sec. 0050, 0115-0119, describes a chat capability that will be receiving and sending messages via conversation.  Norton: Sec. 0012, 0180 describe proposing suggested times and location for an event).

Norton does not explicitly teach one or more key terms.
However, Boss teaches one or more key terms (
Boss: Sec. 0056-0058 describes recognizing keywords in IM chats.)
Norton and Boss are both directed to the analysis of scheduling (See Norton at 0011, 0021-0024, 0051; Boss at pg. 4 and 7). Norton discloses that additional steps for creating appointments can be considered (See Norton at 0077-0092). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Norton, which teaches detecting and repairing information dealing with scheduling in view of Boss, to efficiently apply analysis of scheduling to enhancing the capability to schedule appointments by allowing communications. (See Burfeind at 0050, 0119, 0160).


Referring to Claim 4, Norton teaches the method of claim 1, Norton does not explicitly teach wherein the application provides a separate chat screen for each event of the at least two. 
However, Boss teaches wherein the application provides a separate chat screen for each event of the at least two (
Boss: Sec. 0056-0063, Fig. 4 describes chat screen for messaging for each event).

Norton and Boss are both directed to the analysis of scheduling (See Norton at 0011, 0021-0024, 0051; Boss at pg. 4 and 7). Norton discloses that additional steps for creating appointments can be considered (See Norton at 0077-0092). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Norton, which teaches detecting and repairing information dealing with scheduling in view of Boss, to efficiently apply analysis of scheduling to enhancing the capability to schedule appointments by allowing communications. (See Burfeind at 0050, 0119, 0160).


Claims 3, 5, 9, and 10 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20110184768, Norton, et al. to hereinafter Norton in view of United States Patent Publication US 20070016643, Boss, et al. to hereinafter Boss in view of United States Patent Publication US 20070233635, Burfeind, et al.

Referring to Claim 3, Norton teaches the method of claim 1, further comprising:
displaying, by the mobile device for each invitee that has indicated they will attend the event, a corresponding identifier next to their image (See Burfeind) specifying that they will attend the event (
Norton: Sec. 0161, 0170, 0188 Fig. 13, describes displaying identifiers that shows if an invitee has accepted or denied an event.);
displaying, by the mobile device for each invitee that has indicated they will not attend the event, a corresponding identifier next to their image (See Burfeind) specifying that they will not attend the event (
Norton: Sec. 0161, 0170, 0188 Fig. 13, describes displaying identifiers that shows if an invitee has accepted or denied an event.).

Norton in view of Boss does not explicitly teach images of invitees. Both Burfeind displaying, by the mobile device for the event, an event.
However, Burfeind teaches displaying, by the mobile device for the event, an image of each invitee to the event; their image (
Burfeind: Sec. 0169, 0180, 0196 Fig. 36, describes tracking the attendance of an event; displaying information of the invitees, which includes if an invitee has accepted or denied an event.);

Norton, Boss, and Burfeind are all directed to the analysis of scheduling (See Norton at 0011, 0021-0024, 0051; Boss at pg. 4 and 7; Burfeind at 0052, 0111, 0122). Norton discloses that additional steps for creating appointments can be considered (See Norton at 0077-0092). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Norton view of Boss, which teaches detecting and repairing information dealing with scheduling in view of Burfeind, to efficiently apply analysis of scheduling to improve the capability to schedule appointments by allowing user’s information to include pictures. (See Burfeind at 0062, 0071, 0139).
	
Referring to Claim 5, Norton teaches the method of claim 1, further comprising:
Norton in view of Boss does not explicitly teach displaying, by the mobile device for each event of the at least two events that are being planned, a corresponding picture of a corresponding host along with a symbol indicating that they are the corresponding host.
However, Burfeind teaches displaying, by the mobile device for each event of the at least two events that are being planned, a corresponding picture of a corresponding host along with a symbol indicating that they are the corresponding host (
Burfeind: Sec. 0163, 0164, 0170,  0171, Fig. 35, 36, describes displaying information of the invitees, which includes pictures and icons of the host.).

Norton, Boss, and Burfeind are all directed to the analysis of scheduling (See Norton at 0011, 0021-0024, 0051; Boss at pg. 4 and 7; Burfeind at 0052, 0111, 0122). Norton discloses that additional steps for creating appointments can be considered (See Norton at 0077-0092). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Norton view of Boss, which teaches detecting and repairing information dealing with scheduling in view of Burfeind, to efficiently apply analysis of scheduling to improve the capability to schedule appointments by allowing user’s information to include pictures. (See Burfeind at 0062, 0071, 0139).

Referring to Claim 9, Norton teaches the method of claim 1, further comprising:
displaying, by the mobile device, a location choice screen (
Norton: Fig. 12 and 13 describes the location choices);
using, by the mobile device, a current geo-location of the mobile device to display a location indicator on a map within the location choice screen (
Burfeind: Sec. 0052, 0102-0105, 0153, 0172 determining and choosing locations );
displaying, by the mobile device, one or more other locations that have been previously selected by the user of the mobile device on the location choice screen along with the map (
Norton: Sec. 0008-0012, describes displaying for proposing two or more events and locations on a mobile device based on previously booked events).

Referring to Claim 10, Norton teaches the method of claim 9, further comprising: receiving, by the mobile device in the location choice screen, a selection of a location from among said one or more other locations to suggest the location as a venue for a particular (
Norton: Fig. 12 and 13 describes the selection of suggested venue.).

Claims 6-8 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20110184768, Norton, et al. to hereinafter Norton in view of United States Patent Publication US 20070016643, Boss, et al. to hereinafter Boss in view of United States Patent Publication US 20120179502, Farooq, et al.

Referring to Claim 6, Norton teaches the method of claim 1, further comprising:
receiving votes (See Farooq) from the users of the other devices regarding the additional plan for the event (
Norton: Sec. 0188, describes voting and which why the majority of participants responded.
Norton: Sec. 0158, describes presenting options for events, in which the Examiner is interpreting as additional plan).

Norton in view of Boss does not explicitly teach receiving votes from the users of the other devices regarding the additional plan for the event.
However, Burfeind teaches receiving votes from the users of the other devices regarding the additional plan for the event (
Farooq: Sec. 0012, 0015, 0067, 0135 describes providing additional options and plans for an event. Farooq: Sec. 0006, 0053, 0139 describes voting on  additional options and plans for an event

Norton, Boss, and Farooq are all directed to the analysis of scheduling (See Norton at 0011, 0021-0024, 0051; Boss at pg. 4 and 7; Farooq at 0012, 0013, 0163, 0152). Norton discloses that additional steps for creating appointments can be considered (See Norton at 0077-0092). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Norton view of Boss, which teaches detecting and repairing information dealing with scheduling in view of Farooq, to efficiently apply analysis of scheduling to improve the capability for scheduling events by allowing invitees to interact on elements of an event. (See Farooq at 0053, 0122).

Referring to Claim 7, Norton teaches the method of claim 6, booking the additional plan for the event once a majority of the users of the other devices have voted to accept the additional plan (
Norton: Sec. 0188, describes voting and which why the majority of participants accepted.
Norton: Sec. 0158, describes presenting options for events, in which the Examiner is interpreting as additional plan).

Referring to Claim 8, Norton teaches the method of claim 6, wherein a vote of particular user of the users is weighted greater than a vote of another user of the users in order to give the particular user a higher priority in determining whether the additional plan is booked (
Norton: Sec. 0007 describes choosing the best available meeting location for most of the participants based on explicit and implied constraints and preferences. 0172 describes an invitee having an increased value for scheduling an event ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckhardt et al., U.S. Pat. 6,085,166, (discussing the scheduling of group calendars).
Clark et al., U.S. Pub. 20030004773, (discussing using different tools from scheduling of calendars).
Gopinath et al., U.S. Pub. 20150095086, (discussing the scheduling and management of databased group calendars).
Ebert et al., U.S. Pub. 20080209452, (discussing the use of a handheld device for managing calendars).
Jones et al., W.O. Pub. 2001069488, (discussing the scheduling of calendars and vehicles).
Steinfield et al., Supporting Virtual Team Collaboration: the TeamSCOPE system, https://dl.acm.org/doi/pdf/10.1145/320297.320306, Proceedings of the international ACM SIGGROUP conference on Supporting group work, 1999 Pages 81–90, https://doi.org/10.1145/320297.320306 (discussing the scheduling for managing virtual teams).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624